Citation Nr: 0821270	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-00 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether the veteran has claimed entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty From January 1953 to May 
1956.  

In June 2007, the Board of Veterans' Appeals (Board) granted 
a combined rating of 70 percent for service-connected 
rheumatoid arthritis and remanded the newly referred the 
matter of increased compensation based on a TDIU rating to 
the RO for additional action.  



FINDING OF FACT

A VA Form 21-8940, Application for Increased Compensation 
Based on Individual Unemployability, was sent by VA in 
November 2007, but was not returned as required by the 
veteran.  



CONCLUSION OF LAW

As the veteran has not filed a formal claim for a TDIU 
rating, the Board lacks jurisdiction to address this matter 
for the purpose of appellate review.  38 C.F.R. § 3.155 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  
The notice and duty to assist provisions of VCAA are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board finds that such 
is the case as to the issue here on appeal.  

As noted, in June 2007, the Board granted a combined rating 
of 70 percent for service-connected rheumatoid arthritis and 
remanded the newly raised issue of TDIU to the RO for 
additional action, to include directing the RO to send the 
veteran notice of VA's responsibility to assist him in 
connection with a claim for TDIU rating.  

The Appeals Management Center sent the veteran a letter on 
November 23, 2007 in which he was told that, if he believed 
that he was unemployable due to his service-connected 
disability, he needed to fill out and return an enclosed VA 
Form 21-8940, Application for Increased Compensation Based on 
Individual Unemployability.  

The veteran was told that, although he had one year from the 
date of the letter to submit the information and evidence 
requested, VA could make a decision if no response was 
received within 60 days.  No response was received within 60 
days, and a February 2008 Statement of the Case denied the 
claim for a TDIU rating because a completed formal 
application had not been received.  

According to 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.151 (2007).  

In this case, the veteran asserts that his service-connected 
disabilities cause unemployability.  However, the veteran 
needed to submit a formal claim for a TDIU rating in order 
for the claim to be adjudicated by VA.  As of the date of 
this decision, the veteran has not filed a formal claim for a 
TDIU rating.  

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

Based on this record, there is no legal basis for concluding 
that the veteran filed a formal claim for a TDIU rating, as 
required under the provisions of 38 C.F.R. § 3.155.  Without 
a formal claim, the Board has no jurisdiction to consider 
this appeal.  Consequently, the law is dispositive in this 
matter, and the appeal must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

As the veteran has not filed a formal claim for a TDIU 
rating, the appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


